Citation Nr: 1544489	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease of the lumbar spine with diffuse idiopathic skeletal hyperostosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed that decision.  

This case was previously before the Board in June 2014 and April 2015, when it was remanded for further development.  It has been returned to the Board at this time for further appellate review.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board must again remand this case in order to obtain an adequate and appropriate medical opinion.  In April 2015, the Board asked for an addendum opinion to be obtained; such was accomplished in June 2015, and reads as follows:

Unable to determine without mere speculation if the current degenerative joint disease of the lumbar spine and diffuse idiopathic skeletal hyperostosis began in service as a result of the Veteran's in-service back injury sustained when he fell into a hole during combat, or is otherwise medically related to military service.  Rationale: Accepted that the Veteran incurred a back injury during his active duty combat service in Korea in 1952 and/or 1953.  However, there is no military, VA, or private medical records from post military 1953-2004.  Fifty (50) year history of work, injury, natural progression, diagnosis, and/or treatment that are silent.  It would only be mere speculation to try to elaborate on fifty (50) years of medical history.

While the June 2015 examiner accepted the injury as requested, the examiner continued to state that it would be speculative to render an opinion based on the lack of medical records.  This is not an adequate rationale on which VA can base a decision.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009) ("an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to mere speculation is a medical conclusion, just as much as a firm diagnosis or a conclusive opinion."); see also Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence).  The June 2015 examiner's conclusion regarding the lack of records would not be a sufficient rationale to support a conclusive medical opinion, and therefore, it is not a sufficient rationale in this case to support the speculative opinion rendered.  See Jones, supra.  Accordingly, the Board must again remand this case in order for another addendum opinion to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit the claims file to an appropriate physician other than any of the previous examiners in this case in order to determine whether the Veteran's lumbar spine disorder is related to military service.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  

After review of the claims file and this remand, the examiner must opine whether the Veteran's lumbar spine disorder more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service, to include the conceded combat injury while in the Republic of Korea wherein the Veteran fell in a hole and injured his back.

The examiner must accept as conclusive fact that the Veteran suffered a lumbar spine injury after falling in a hole during combat in the Republic of Korea.

The examiner should address any and all pertinent and relevant evidence of record in his/her opinion.  

The Board is aware that the Veteran's service treatment records and any post-service treatment records prior to 2004 are not available.  

However, the lack of these records shall not be used to support any conclusion reached, or be used in any way to avoid giving a medical opinion as to the etiological cause of the Veteran's lumbar spine disorder, to the best of his/her ability.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  Such detailed medical explanation must involve the reasoning and medical principles involved that would make rendering an opinion impossible; the Board notes that the lack of any records is not a medical principle on which a such a finding can be sustained.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

